DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/20/2019 and 10/10/2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karsten Kuhlmann ET AL: ("Circularly Polarized Substrate- Integrated Waveguide Antenna Array at Ka-Band”, Proc. of German Microwave Conference (GeMIC), 2008, 10 March 2008 (2008-03-10), pages 471-474, XP055244686, Hamburg-Harburg, Germany ISBN: 978-3-8007-3086-5) hereafter referred to as Kuhlmann.



Regarding claim 1, Kuhlmann discloses:

    PNG
    media_image1.png
    311
    356
    media_image1.png
    Greyscale

An antenna for transmitting and/or receiving electromagnetic waves (See Kuhlmann [Fig. 1; page 471] – “SIW,” “septum,” and section II.  Single Antenna), comprising: 
a pair of planar layers that are stacked in a direction perpendicular to a pair of layer planes along which the pair of planar layers extend (See Kuhlmann [Fig. 1; page 471] – substrate layers making up the two stacked SIWs perpendicular to the layer planes formed by the vias), 
the pair of planar layers each end at a common layer end face and each provide a waveguide for transmission of electromagnetic waves parallel to the pair of layer planes (See Kuhlmann [Fig. 1; page 471] – two stacked SIWs ending at an end face wherein the orthogonally polarized signals “P3” and “P4” are radiated to free space; [Page 471, Column 2, Paragraph 3] – Due to the two input ports linear polarization as well as left- and right-handed polarization can be provided at the output), 
the waveguides end at the common layer face (See Kuhlmann [Fig. 1; page 471] – see Fig. 1 above depicting waveguides denoted SIW ending at a common end face); and 
a separation layer at least partially separating the pair of planar layers (See Kuhlmann [Fig. 1; page 471] – See Fig. 1 depicting a separation layer at least partially separating the planar layers).

Regarding claim 2, Kuhlmann discloses:
wherein the separation layer is a metallic material (See Kuhlmann [Page 472, Column 2, Paragraph 2] – consists of two parallel via-rows that join the upper and lower copper foils of a substrate. The open end of the SIW radiates a linearly polarized wave; [Fig. 1] – Depicts SIW layers separated into upper and lower layers).

Regarding claim 3, Kuhlmann discloses:
wherein the pair of planar layers are each at least partially covered with a metallic cover layer (See Kuhlmann [Page 472, Column 2, Paragraph 2] – consists of two parallel via-rows that join the upper and lower copper foils of a substrate. The open end of the SIW radiates a linearly polarized wave; [Fig. 1] – Depicts SIW layers separated into upper and lower layers).

Regarding claim 4, Kuhlmann discloses:
The antenna of claim 1, wherein the waveguide of each of the pair of planar layers is bordered by a plurality of lateral guiding elements (See Kuhlmann [Fig. 1] – See Fig. 1 depicting two planar layers and vias forming the narrow side walls of the stacked SIWs).

Regarding claim 5, Kuhlmann discloses:
wherein at least one of the lateral guiding elements is a material having a dielectric constant which is different from that of the pair of planar layers (See Kuhlmann [Fig. 1] – See Fig. 1 depicting two planar layers and vias wherein the vias comprise copper and dielectric adhesive material; [Page 472, Column 2, Paragraphs 2 - 3] – a SIW-antenna was published. It consists of two parallel via-rows 

Regarding claim 6, Kuhlmann discloses:
wherein at least one of the lateral guiding elements is a metallic material (See Kuhlmann [Fig. 1] – See Fig. 1 depicting two planar layers and vias wherein the vias comprise copper).

Regarding claim 7, Kuhlmann discloses:
wherein at least one of the lateral guiding elements is a through hole in one of the pair of planar layers (See Kuhlmann [Fig. 1] – See Fig. 1 depicting two planar layers and vias).

Regarding claim 8, Kuhlmann discloses:
wherein the through hole extends perpendicular to the pair of planar layers (See Kuhlmann [Fig. 1] – See Fig. 1 depicting two planar layers and vias).

Regarding claim 9, Kuhlmann discloses:
wherein at least one of the lateral guiding element is a side wall extending perpendicular to the pair of layer planes and along the waveguide (See Kuhlmann [Fig. 1] – See Fig. 1 depicting two planar layers and vias arranged as a side wall perpendicular to the layer planes).

Regarding claim 10, Kuhlmann discloses:
wherein the waveguide of at least one of the pair of planar layers broadens toward the common layer end face in a direction parallel to the pair of layer planes (See Kuhlmann [Fig. 1] – See 

Regarding claim 11, Kuhlmann discloses:
further comprising a polarizing element adapted to differently polarize electromagnetic waves in the waveguide of each of the pair of planar layers (See Kuhlmann [Fig. 1; page 471, Column 2, Paragraph 3] – Circular polarization is achieved with a square waveguide polarizer depicted in Fig. 1. It consists of two SIW separated by a cascaded septum to generate a rotated field in the waveguide. The polarizer has two input ports PI and P2. Each of these ports supports the TElO-mode of the corresponding waveguide. The output ports P3 and P4 support the two orthogonal TEol - and TElO-modes).

Regarding claim 12, Kuhlmann discloses:
wherein the polarizing element is formed monolithically with the separation layer (See Kuhlmann [Fig. 1; page 471, Column 2, Paragraph 3] – Circular polarization is achieved with a square waveguide polarizer depicted in Fig. 1. It consists of two SIW separated by a cascaded septum to generate a rotated field in the waveguide. The polarizer has two input ports PI and P2. Each of these ports supports the TElO-mode of the corresponding waveguide. The output ports P3 and P4 support the two orthogonal TEol - and TElO-modes).

Regarding claim 13, Kuhlmann discloses:
wherein the polarizing element is formed as an asymmetry in a shape of the separation layer (See Kuhlmann [Fig. 1; page 471, Column 2, Paragraph 3] – Circular polarization is achieved with a square waveguide polarizer depicted in Fig. 1. It consists of two SIW separated by a cascaded lO-mode of the corresponding waveguide. The output ports P3 and P4 support the two orthogonal TEol - and TElO-modes).

Regarding claim 14, Kuhlmann discloses:
wherein the asymmetry is formed by a stepped structure in the separation layer (See Kuhlmann [Fig. 1; page 471, Column 2, Paragraph 3] – Circular polarization is achieved with a square waveguide polarizer depicted in Fig. 1. It consists of two SIW separated by a cascaded septum to generate a rotated field in the waveguide. The polarizer has two input ports PI and P2. Each of these ports supports the TElO-mode of the corresponding waveguide. The output ports P3 and P4 support the two orthogonal TEol - and TElO-modes).

Regarding claim 15, Kuhlmann discloses:

    PNG
    media_image1.png
    311
    356
    media_image1.png
    Greyscale

A connection arrangement for the transmission and reception of electromagnetic waves (See Kuhlmann [Fig. 1; page 471] – “SIW,” “septum,” and section II.  Single Antenna), comprising: 
Kuhlmann [Fig. 1; page 471] – substrate layers making up the two stacked SIWs perpendicular to the layer planes formed by the vias), 
the pair of planar layers each end at a common layer end face and each provide a waveguide for transmission of electromagnetic waves parallel to the pair of layer planes (See Kuhlmann [Fig. 1; page 471] – two stacked SIWs ending at an end face wherein the orthogonally polarized signals “P3” and “P4” are radiated to free space; [Page 471, Column 2, Paragraph 3] – Due to the two input ports linear polarization as well as left- and right-handed polarization can be provided at the output), 
the waveguides end at the common layer face (See Kuhlmann [Fig. 1; page 471] – see Fig. 1 above depicting waveguides denoted SIW ending at a common end face); and 
a transmission member adapted to transport the electromagnetic waves (See Kuhlmann [Fig. 1; page 471, Column 2, Paragraph 3] – Circular polarization is achieved with a square waveguide polarizer depicted in Fig. 1. It consists of two SIW separated by a cascaded septum to generate a rotated field in the waveguide. The polarizer has two input ports PI and P2. Each of these ports supports the TElO-mode of the corresponding waveguide. The output ports P3 and P4 support the two orthogonal TEol - and TElO-modes), 
the transmission member abuts the common layer end face in a transmission state (See Kuhlmann [Fig. 1; page 471, Column 2, Paragraph 3] – Circular polarization is achieved with a square waveguide polarizer depicted in Fig. 1. It consists of two SIW separated by a cascaded septum to generate a rotated field in the waveguide. The polarizer has two input ports PI and P2. Each of these ports supports the TElO-mode of the corresponding waveguide. The output ports P3 and P4 support the two orthogonal TEol - and TElO-modes;  See Fig. 1 wherein transmission member abuts common layer end face).

Regarding claim 16, Kuhlmann discloses:

    PNG
    media_image1.png
    311
    356
    media_image1.png
    Greyscale

A connection arrangement for the transmission and reception of electromagnetic waves (See Kuhlmann [Fig. 1; page 471] – “SIW,” “septum,” and section II.  Single Antenna), comprising: 
an antenna including a pair of planar layers that are stacked in a direction perpendicular to a pair of layer planes along which the pair of planar layers extend and a separation layer at least partially separating the pair of planar layers (See Kuhlmann [Fig. 1; page 471] – substrate layers making up the two stacked SIWs perpendicular to the layer planes formed by the vias), 
the pair of planar layers each end at a common layer end face and each provide a waveguide for transmission of electromagnetic waves parallel to the pair of layer planes (See Kuhlmann [Fig. 1; page 471, Column 2, Paragraph 3] – Circular polarization is achieved with a square waveguide polarizer depicted in Fig. 1. It consists of two SIW separated by a cascaded septum to generate a rotated field in the waveguide. The polarizer has two input ports PI and P2. Each of these ports supports the TElO-mode of the corresponding waveguide. The output ports P3 and P4 support the ol - and TElO-modes;  See Fig. 1 wherein transmission member abuts common layer end face), 
the waveguides end at the common layer face (See Kuhlmann [Fig. 1; page 471] – see Fig. 1 above depicting waveguides denoted SIW ending at a common end face); and 
a transmission member adapted to transport the electromagnetic waves (See Kuhlmann [Fig. 1; page 471, Column 2, Paragraph 3] – Circular polarization is achieved with a square waveguide polarizer depicted in Fig. 1. It consists of two SIW separated by a cascaded septum to generate a rotated field in the waveguide. The polarizer has two input ports PI and P2. Each of these ports supports the TElO-mode of the corresponding waveguide. The output ports P3 and P4 support the two orthogonal TEol - and TElO-modes), 
the transmission member has a recess extending from a free end of the transmission member into the transmission member (See Fig. 1 depicting transmission member labeled septum comprising a recess portion extending from a free end of the transmission member), 
the common layer end face is at least partially inserted into the recess in a transmission state (See Kuhlmann [Fig. 1; page 471, Column 2, Paragraph 3] – Circular polarization is achieved with a square waveguide polarizer depicted in Fig. 1. It consists of two SIW separated by a cascaded septum to generate a rotated field in the waveguide. The polarizer has two input ports PI and P2. Each of these ports supports the TElO-mode of the corresponding waveguide. The output ports P3 and P4 support the two orthogonal TEol - and TElO-modes;  See Fig. 1 wherein transmission member abuts common layer end face).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845